Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Inc. Reports First Quarter Results << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, May 14 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today announced first quarter production results of 9,221 ounces of gold, a 13 percent decrease over the 10,613 ounces produced during the same period in 2009. For the quarter ended March 31, 2010, the Company recorded a net loss of $0.2 million, or $0.00 per share after a $1.6 million non-cash recovery related to income tax benefits arising from the issuance of flow through shares during 2009. This compares to a net loss of $1.0 million in 2009, or $0.01 per share. << Financial Highlights (unaudited): Three Months Ended March 31 2010 2009 Gold revenue ($ millions) 10.2 11.5 Cash flow from mining operations ($ millions) 2.6 3.8 Net loss ($ millions) (0.2) (1.0) Net loss per share ($) (0.00) (0.01) Average realized gold price (CDN$ per oz. / US$ per oz.) 1,147/1,103 1,146/920 Total cash operating costs (CDN$ per oz. / US$ per oz.) 851/818 768/617 Working capital ($ millions) 21.3 15.5 >> Operations: For the quarter ended March 31, 2010, Claude extracted and processed 38,490 tonnes of ore from its Seabee Operation at a grade of 7.79 grams per tonne (Q1 2009 - 54,190 tonnes at 6.36 grams per tonne). Sales volume for the quarter was 8,890 ounces of gold compared to 10,070 ounces of gold in Q1 2009.
